Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 01/25/2019. Claims 1-10 are currently pending.
Priority
Current application, US Application No.16/257,718, filed 01/25/2019 is a continuation of PCT/CN2017/072146, filed 01/23/2017 claims foreign priority to 201610595109.3, filed 07/26/2016.
However, Examiner cannot locate the certified copy of foreign priority and the certified English translated copy of corresponding foreign priority provided by the PCT office. Although there is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3), the certified copy of foreign priority should be filed in order to claim foreign priority. Therefore, the effective filing date of the current application is set as 01/25/2019.

Specification
	The abstract of the disclosure is objected to because there are phrases similar to claim 1 and they are unclear as pointed out in rejections under 35 USC 112(b) below.  The abstract is currently written so similar to the limitations of claim 1. So any . Correction is required.  See MPEP § 608.01(b).

Drawings
	The drawings are objected to because in Fig. 1, the text label with full verbose sentences should be made succinct by showing a representative phrase only without repeating the full sentence because specification already provides the detailed information.  In Fig. 2, the full sentence “The yield contribution value per unit thickness for single-reservoir stratum is too low is not considered” should be replaced with “Thief zone-not considered”.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1, 5 and 8, claim recites the limitation “the whole reservoir stratum interval" in ” the relative contribution coefficient is a ratio of the yield contribution value per unit thickness for single-reservoir stratum to a yield per unit thickness for the whole reservoir stratum interval”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear whether “whole reservoir stratum interval” means “all reservoirs’ stratum interval” among many reservoirs or “single-reservoir’s all strata interval”. For the sake of examination, “single-reservoir’s all strata interval”.
	In the limitation “calculating a yield contribution value per unit thickness for single-reservoir stratum and a relative contribution coefficient of individual reservoir stratum in oil pool production logging, wherein, the yield contribution value …”, it is not clear whether the phrases “for single-reservoir stratum” and “of individual reservoir stratum” are meant to be equivalent to each other, meaning the same. For the sake of examination, they are meant to be same and should be corrected appropriately for consistency. The comma “,” after the word “wherein” should be deleted.
all yield contribution values per unit thickness for single-reservoir stratum and all relative contribution coefficients in different oil pools’ production logging, according to the characteristics of different oil pools, wherein
	The limitation “calculating the yield contribution value per unit thickness for single-reservoir stratum and the relative contribution coefficient of each reservoir stratum of each well in the oil pool to-be-measured” is illogical because it is impossible to calculate the yield contribution value and the relative contribution coefficient” when yield data has not been collected yet. The limitation appears to mean “calculating a yield contribution value per unit thickness for single-reservoir stratum and a relative contribution coefficient of each reservoir stratum of each well in the oil pool newly measured”.
As per claims 2-4, 6-7 and 9-10, claims are also rejected under 35 USC 112(b) because base claims 1, 5 and 8 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for recognizing a thief zone in an oil pool, comprising:
calculating a yield contribution value per unit thickness for single-reservoir stratum and a relative contribution coefficient of individual reservoir stratum in oil pool production logging, wherein, the yield contribution value per unit thickness for single-reservoir stratum is a ratio of a single-reservoir stratum yield to a single-reservoir stratum thickness, and the relative contribution coefficient is a ratio of the yield contribution value per unit thickness for single- reservoir stratum to a yield per unit thickness for the whole reservoir stratum interval;
determining a smallest yield contribution value per unit thickness for single-reservoir stratum and a smallest relative contribution coefficient from the yield contribution values per unit thickness for single-reservoir stratum and the relative contribution coefficients in the oil pool production logging, according to the characteristics of different oil pools, wherein, the smallest yield contribution value per unit thickness for single-reservoir stratum and the smallest relative contribution coefficient meet the requirements of thief zone recognition for different oil pools;
calculating the yield contribution value per unit thickness for single-reservoir stratum and the relative contribution coefficient of each reservoir stratum of each well in the oil pool to-be-measured;
and determining whether or not a thief zone is developed for each reservoir stratum of each well, according to a magnitude relationship between the yield contribution value per unit thickness for single-reservoir stratum of each reservoir stratum of each well and the smallest yield contribution value per unit thickness for single-reservoir stratum and according to a magnitude relationship between the relative contribution coefficient of each reservoir stratum of each well and the smallest relative contribution coefficient”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations 
For example, highlighted limitation/steps are treated by the Examiner as belonging to mental process grouping or mathematical grouping or the combination of both groupings.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated)
In Claim 1: “A method”;
Claims 2, 6 and 9: ”drawing (or draw) a graph”;
Claim 5: A computer apparatus comprising a processor and a memory comprising computer readable instructions, the processor being enabled to execute the following operations when the computer readable instructions are executed;
Claim 8: A computer readable storage medium comprising computer readable instructions, wherein the computer readable instructions enable 
As per claim 1, the additional element in the preamble “A method recognizing a thief zone in an oil pool” is not qualified for a meaningful limitation because it does only generally link the use of the judicial exception to a particular technological environment or field of use.
As per claims 2, 6 and 9, the limitation/step “drawing (or draw) a graph” represents a process of displaying the calculated data and only adds to an insignificant solution activity to the judicial exception.
As per claims 5 and 8, the additional elements related to a computer hardware and software resources are generic and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). The limitations/elements “graph”, “computer apparatus”, “processor”, “memory”, “computer readable storage medium”, “reservoir stratum”, “well” and “oil pool” are well understood, routine and conventional elements in the art according to the prior art of record.


Claims 8-10 are again rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the limitation “a computer readable storage medium” can be interpreted as transitory under BRI. (See MEPE 2106.03 II. The BRI of machine readable media).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 106121641 A), hereinafter ‘Wang’ as best understood by the examiner.
As per claim 1, Wang discloses the claim as follows.
	a method for recognizing a thief zone in an oil pool, comprising: (A method for identifying a thief layer in a reservoir [claim 1])

	determining a smallest yield contribution value per unit thickness for single-reservoir stratum and a smallest relative contribution coefficient from the yield contribution values per unit thickness for single-reservoir stratum and the relative contribution coefficients in the oil pool production logging, according to the characteristics of different oil pools, wherein, the smallest yield contribution value per unit thickness for single-reservoir stratum and the smallest relative contribution coefficient meet the requirements of thief zone recognition for different oil pools; (the minimum single reservoir thickness contribution value and the minimum relative contribution coefficient are determined [claim 1])
	calculating the yield contribution value per unit thickness for single-reservoir stratum and the relative contribution coefficient of each reservoir stratum of each well in the oil pool to-be- measured; (calculating a single reservoir unit thickness yield contribution value and a relative contribution coefficient for each reservoir of each well [claim 1])

As per claim 2, Wang discloses the claim 1 as set forth above.
Wang further disclose the claim as follows:
	wherein determining whether or not a thief zone is developed for each reservoir stratum of each well according to a magnitude relationship between the yield contribution value per unit thickness for single-reservoir stratum of each reservoir stratum of each well and the smallest yield contribution value per unit thickness for single-reservoir stratum and according to a magnitude relationship between the relative contribution coefficient of each reservoir stratum of each well and the smallest relative contribution coefficient comprises: (size relationship [claim 2])
	drawing a graph by taking the yield contribution value per unit thickness for single- reservoir stratum of individual reservoir stratum in the oil pool production logging as an ordinate and the relative contribution coefficient of individual reservoir stratum in the oil pool production logging as an abscissa, wherein, an intersection line of the smallest yield contribution value per unit 
	and determining whether or not a thief zone is developed for each reservoir stratum of each well, according to distribution positions of the yield contribution value per unit thickness for single-reservoir stratum of each reservoir stratum of each well and the relative contribution coefficient of each reservoir stratum of each well in the different areas of the graph. (distribution value, determine thief layer [claim 2])
As per claim 3, Wang discloses the claim 1 as set forth above.
	Wang further disclose the claim with claim 3.
As per claim 4, Wang discloses the claim 1 as set forth above.
	Wang further disclose the claim with claim 4.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Singh (US 20190065640 A1), hereinafter ‘Singh’ as best understood by the examiner.
As per claim 5, Wang discloses the claim as follows:
calculating a yield contribution value per unit thickness for single-reservoir stratum and a relative contribution coefficient of individual reservoir stratum in oil pool production logging, wherein, the yield contribution value per unit thickness for single-reservoir stratum is a ratio of a single-reservoir stratum yield to a single-reservoir stratum thickness, and the relative contribution coefficient is a ratio of the yield contribution value per unit thickness for single- reservoir stratum to a yield per unit thickness for the whole reservoir stratum interval; (Calculating a single reservoir unit thickness yield contribution value and a relative contribution coefficient [claim 1])
	determining a smallest yield contribution value per unit thickness for single-reservoir stratum and a smallest relative contribution coefficient from the yield contribution values per unit thickness for single-reservoir stratum and the relative contribution coefficients in the oil pool production logging, according to the characteristics of different oil pools, wherein, the smallest yield contribution value per unit thickness for single-reservoir stratum and the smallest relative contribution coefficient meet the requirements of thief zone recognition for different oil pools; (the minimum single reservoir thickness contribution value and the minimum relative contribution coefficient are determined [claim 1])

	and determining whether or not a thief zone is developed for each reservoir stratum of each well, according to a magnitude relationship between the yield contribution value per unit thickness for single-reservoir stratum of each reservoir stratum of each well and the smallest yield contribution value per unit thickness for single-reservoir stratum and according to a magnitude relationship between the relative contribution coefficient of each reservoir stratum of each well and the smallest relative contribution coefficient. (size relationship, determines whether each reservoir in each well develops a thief layer [claim 1])

However, Wang is silent regarding “A computer apparatus comprising a processor and a memory comprising computer readable instructions, the processor being enabled to execute the following operations when the computer readable instructions are executed”.

Singh discloses the use of a computer apparatus comprising a processor and a memory comprising computer readable programs, the processor being enabled to execute the program (computer system [0011, Fig. 8], system, computer programs embodied on 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Wang in view of Singh to use a computer resource for a method of recognizing a thief zone in an oil pool with high efficiency (Wang - an identification method and a device for a thief layer in an oil reservoir [abs]) (Singh - For large reservoirs, history matching for such complex models can take a few months to even years. a large number of adjustable parameters. determine a thief - zone distribution consistent with measured depths at which the thief zones intersect the individual oil or gas wells [0003]).

As per claim 8, Wang discloses the claim as follows:
calculating a yield contribution value per unit thickness for single-reservoir stratum and a relative contribution coefficient of individual reservoir stratum in oil pool production logging, wherein, the yield contribution value per unit thickness for single-reservoir stratum is a ratio of a single-reservoir stratum yield to a single-reservoir stratum thickness, and the relative contribution coefficient is a ratio of the yield contribution value per unit thickness for single- reservoir stratum to a yield per unit thickness for the whole reservoir stratum interval; (Calculating a single reservoir unit thickness yield contribution value and a relative contribution coefficient [claim 1])

	calculating the yield contribution value per unit thickness for single-reservoir stratum and the relative contribution coefficient of each reservoir stratum of each well in the oil pool to-be- measured; (calculating a single reservoir unit thickness yield contribution value and a relative contribution coefficient for each reservoir of each well [claim 1])
	and determining whether or not a thief zone is developed for each reservoir stratum of each well, according to a magnitude relationship between the yield contribution value per unit thickness for single-reservoir stratum of each reservoir stratum of each well and the smallest yield contribution value per unit thickness for single-reservoir stratum and according to a magnitude relationship between the relative contribution coefficient of each reservoir stratum of each well and the smallest relative contribution coefficient. (size relationship, determines whether each reservoir in each well develops a thief layer [claim 1])


Singh discloses the use of a readable media comprising computer readable programs, wherein programs enable the processor to execute the operations of program (computer system [0011, Fig. 8], system, computer programs embodied on machine - readable media [0012]; The computer system 800 includes one or more processors [0032])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Wang in view of Singh to use a computer resource for a method of recognizing a thief zone in an oil pool with high efficiency.

As per claims 6 and 9, Wang and Singh disclose claims 5 and 8 set forth above.
	Wang further disclose the claims with claim 2.
As per claims 7 and 10, Wang and Singh disclose claims 5 and 8 set forth above.
	Wang further disclose the claims with claim 3.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865